Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending. Claims 1-10 are withdrawn. Claims 11-20 are examined below.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-20, and species I(b), anode (negative), in the reply filed on 12/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Regarding rejoinder, if applicant elects a claim(s) directed to a product which is subsequently found allowable, withdrawn process claims which depend from or otherwise require all the limitations of an allowable product claim will be considered for rejoinder. See MPEP § 821.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 requires a temperature range of 20 to 30 degree C. Claim 19 expands the subject matter outside of the recited claim making resulting in a greater number of compositions meeting the requirement.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0244418).
Regarding claim 11, Cheng discloses a solid-state electrochemical cell that cycles lithium ions (see paragraph [0004]), the electrochemical cell comprising: 
a solid-state electrolyte defining a first major surface (see paragraph [0022], [0026]); 
a solid electrode comprising an electroactive material and defining a second major surface (33) (i.e. porous matrix of polymers, hydro-gels or ceramics on current collector; may be formed in layers, surface of the pores is the second major surface) (see paragraph [0021]-[0022]); and 
an interfacial layer disposed between and coextensive with the first major surface of the solid-state electrolyte and the second major surface of the solid electrode, wherein the interfacial layer is formed of a metal composition comprising gallium that is a liquid (see paragraphs 
Although, Cheng refers to the layer as part of the electrode and the instant claim refers to the liquid metal layer as an interfacial layer, the structure of the prior art embodiment cited reads on the recited limitations regardless of terminology used to describe the liquid metal layer.  
As Cheng discloses  choosing from a finite number of identified, predictable solutions (i.e., liquid metals of different composition and temperature, at least one reciting on the recited limitations, i.e. comprising gallium and liquid at approximately 20-30 degree C), one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 14, Cheng discloses a solid-state electrochemical cell of claim 11, but does not disclose the thickness of the liquid metal layer and therefore does not disclose wherein the interfacial layer has a thickness of greater than or equal to about 5 nm to less than or equal to about 20 micrometers.
The court has held it would be obvious to a person having ordinary skill in the art to optimize within prior art conditions or through routine experimentation. Differences in a variable will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such variable is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

2.
The court has held if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 16, Cheng discloses a solid-state electrochemical cell of claim 11, but does not disclose wherein exposed surfaces of the interfacial layer comprise metal oxides. In viewing applicant’s specification, the metal oxide of the surface occurs due to exposure to oxygen of the liquid metal (see applicant’s specification [0070]). It is the examiner’s position that the oxide surface is inherent. See MPEP § 2112.

Regarding claim 17, Cheng discloses a solid-state electrochemical cell of claim 11, wherein the metal composition comprising gallium is selected from the group consisting of. GaSn, Ga~nSn, GaSn8, GaSnl2, GaZn5, Ga75in25, Ga~n25Snl3, Ga69.81n17.6Sn12.6, Ga62.51n21.s Snl6, GaSn6o~nlo, GaIn29Zn4, GaZnl6Inl2, Ga66Jn2osSnl3.5, Ga66Jn2ozs Sn3.s, Ga6lIn2s Snl3Znl, Galnis Snl3Znl, Ga66.41n2o.9Sn9.7Zn3, Ga681n21 Sn9.5Bil .5 Ga681n21 Sn9.5Bio.75Zno.75, and combinations thereof (see paragraphs [0022]-[0026] and claims 5 and 6).

Regarding claim 18, Cheng discloses a solid-state electrochemical cell of claim 11, wherein the interfacial layer comprising the metal composition is substantially free of any other components (see discussion of claim 11 and paragraphs [0022]-[0026]).



Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0244418) as applied to claim 11 above, and further in view of Nam et al. (US 2021/0194046).
Regarding claim 12, Cheng discloses a solid-state electrochemical cell of claim 11, wherein the solid electrolyte comprises metal (i.e. porous metal (33), see paragraph [0026]), but does not disclose wherein the solid electrode metal comprises lithium metal.
Nam is analogous art to Cheng as Nam is directed to a lithium battery comprising a solid electrolyte (see abstract and paragraph [0027]), wherein the electrode is lithium metal (see paragraph [0026]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). 

Regarding claim 13, Cheng modified by Nam discloses a solid-state electrochemical cell of claim 11, wherein the solid-state electrolyte comprises a material selected from the group consisting of: Li7La3Zr2Ol2 (LLZO), LixLayTiO3 where 0 < x < 1 and 0 < y < 1 (LLTO), Li1-x AlyTi2-yPO4 where 0 < x < 1 and 0 < y < 2 (LATP), Li22Zn1-xGeO4 where 0 < x < 1 (LISICON), Li2PO2N (LIPON), LiXLa2/3-XTiO3, Li1+xAlXTi2-X(PO4)3, Li10GeP2S12, and combinations thereof  (see paragraph [0022]) and the solid electrode comprises lithium (see Nam paragraph [0026]). See obviousness discussion of claim 12.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 20 comprises allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the accumulative limitations of claim 20. Specifically, the prior art does not disclose a solid-state electrochemical cell that cycles lithium ions, the electrochemical cell comprising: 
a solid-state electrolyte defining a first major surface and an opposite second major surface; 
a negative solid electrode comprising a negative electroactive material and defining a third major surface; 
a positive solid electrode comprising a positive electroactive material and defining a fourth major surface; 
a first interfacial layer disposed between and coextensive with the first major surface of the solid-state electrolyte and the third major surface of the negative solid electrode, 
a second interfacial layer disposed between and coextensive with the second major surface of the solid-state electrolyte and the fourth major surface of the positive solid electrode,
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US 2017/0338522); Liu et al. (Lithium Metal Anodes with an Adaptive “Solid-Liquid” Interfacial Protective Layer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721